Order entered December 17, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01338-CV

               IN RE NATIONAL UNION FIRE INSURANCE COMPANY
                       OF PITTSBURGH, PA, ET AL., Relators

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-00351

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE